Citation Nr: 1826922	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-41 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at Board hearing before the undersigned in October 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist requires efforts to ensure all relevant treatment records have been obtained and associated with the claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In July 2013, the Veteran submitted an authorization to obtain treatment records from a private provider.  It does not appear action was taken on this authorization until February 2015, at which time it was rejected by the VA Private Medical Records Retrieval Center as being expired.  There is no indication the AOJ followed up with the Veteran regarding this authorization.  It appears no action was taken regarding a similar authorization submitted by the Veteran in November 2013 for another private provider.  During the October 2017 hearing before the undersigned, the Veteran's representative requested assistance with obtaining outstanding VA treatment records, as the claims file does not include any VA treatment records since the date of the initial rating decision in this case despite the Veteran's continued treatment at the VA Medical Center in Detroit.  In sum, the Board finds further efforts are necessary to ensure all relevant treatment records have been obtained and associated with the claims file.

The Board also finds an examination is necessary to make an informed decision of the Veteran's claim.  The Board acknowledges the Veteran has submitted two VA 21-2680s (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) to support his claim; however, these standardized forms do not necessarily contemplate the full scope of the Board's inquiry regarding the Veteran's claim given the nature of his sole service-connected disability.  Specifically, the Board deems further examination necessary to determine whether the Veteran's service-connected schizophrenia results in mental incapacity that requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to assist the Veteran in obtaining outstanding treatment records from the providers identified in his previously submitted authorizations in July and November 2013.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.

3.  Schedule the Veteran for a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680) to assess the Veteran's eligibility for special monthly compensation based solely on the effects of his service-connected schizophrenia, which is currently rated as 100 percent disabling.

The examiner must review the claims file and a copy of this remand in conjunction with the examination.  In addition to the completing the standardized form, the examiner is asked to address whether the Veteran's service-connected schizophrenia at least as likely as not results in mental incapacity that requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

The examination report must include a complete rationale for any opinion provided.

4.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

